DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-3, 11-16 and 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Azuolas et al. (US Publication Number 2020/0162796 A1, hereinafter “Azuolas”) in view of Morrison et al. (US Publication Number 2010/0198992 A1, hereinafter “Morrison”).

(1) regarding claim 1:
As shown in fig. 1, Azuolas disclosed a method comprising: 
receiving, by a processing system including at least one processor, an extended reality stream from a remote server over a network connection (para. [0007], note that a given broadcaster uses a network-connected client device (e.g., a first smart phone or other personal computing device communicatively coupled to the Internet) to generate a live stream of digital content corresponding to the video and/or audio created/provided by the broadcaster); 
presenting, by the processing system, an extended reality experience to a user endpoint device by playing back the extended reality stream (para. [0015], note that customized displays or screen backgrounds, and other special effects graphics (e.g., augmented reality) that are generally associated with the video and/or audio created by a broadcaster, and rendered by client devices in tandem with a given broadcaster's video and/or audio).
displaying, by the processing system, a visual indicator of the latency that was measured on a display of the user endpoint device (para. [0145], note that the media server employs hardware-accelerated transcoding of the broadcaster's live stream (e.g., via graphic card processing) to ensure low latency of viewed transcoded copies of the live stream. The media then starts recording the highest resolution transcoded copy (e.g., 720p in the illustrated example) to provide a “raw video” recording, and notifies the database that the live stream has started and is available for viewing).
Azuolas disclosed most of the subject matter as described as above except for specifically teaching measuring, by the processing system, a latency of the network connection between the processing system and the remote server.
However, Morrison disclosed measuring, by the processing system, a latency of the network connection between the processing system and the remote server (para. [0058], note that based on the network time protocol server closest to each respective client, gain or lag is then calculated. The latency for each client will be roughly equal to the light travel time from clients to the server).
At the time of filing for the invention, it would have been obvious to a person of ordinary skilled in the art to measuring, by the processing system, a latency of the network connection between the processing system and the remote server. The suggestion/motivation for doing so would have been in order to synchronize multiple streams of time-based digital audio and video content from separate and distinct remote sources, so that when the streams are joined, they are perceived to be in unison (Abs.). Therefore, it would have been obvious to combine Azuolas with Morrison to obtain the invention as specified in claim 1.

(2) regarding claim 2:
Azuolas disclosed most of the subject matter as described as above except for specifically teaching wherein the measuring comprises: sending, by the processing system, an outbound enhanced internet control message protocol traceroute message to the remote server, wherein the outbound enhanced internet control message protocol traceroute message includes a field containing a first timestamp indicating a time at which the outbound enhanced internet control protocol traceroute message was sent; receiving, by the processing system in response to the outbound enhanced internet control message protocol traceroute message, a return enhanced internet control message protocol traceroute message from the remote server, wherein the return enhanced internet control message protocol traceroute message includes a field containing a second timestamp indicating a time at which the remote server sent the return enhanced internet control message protocol traceroute message; and calculating the latency from a time difference between the first timestamp and the second timestamp.
However, Morrison disclosed wherein the measuring comprises: sending, by the processing system, an outbound enhanced internet control message protocol traceroute message to the remote server, wherein the outbound enhanced internet control message protocol traceroute message includes a field containing a first timestamp indicating a time at which the outbound enhanced internet control protocol traceroute message was sent (para. [0076], note that the server sends a time stamp to the client’s application and then to each participant in the session along with each client's authentication information and a list of NTP servers closest to the respective client applications.); receiving, by the processing system in response to the outbound enhanced internet control message protocol traceroute message, a return enhanced internet control message protocol traceroute message from the remote server, wherein the return enhanced internet control message protocol traceroute message includes a field containing a second timestamp indicating a time at which the remote server sent the return enhanced internet control message protocol traceroute message (para. [0076], note that the client application will calculate the server's reference time based on the time stamp it receives, factoring in round-trip delay time between each client in the session. Each client will then traceroute to the NTP servers in the list it got from the session server and then pass all time stamps to the other clients in the session); and calculating the latency from a time difference between the first timestamp and the second timestamp (para. [0091], note that when the receiver receives the packets, it decodes the time stamp from them and compares it with the time stamp of the Master time stamp. For each of the client application's streams, a record is kept of the difference in time of the time stamp from the Master time stamp. The stream with the highest difference, or latency, is designated as the Delay Reference Stream).
At the time of filing for the invention, it would have been obvious to a person of ordinary skilled in the art wherein the measuring comprises: sending, by the processing system, an outbound enhanced internet control message protocol traceroute message to the remote server, wherein the outbound enhanced internet control message protocol traceroute message includes a field containing a first timestamp indicating a time at which the outbound enhanced internet control protocol traceroute message was sent; receiving, by the processing system in response to the outbound enhanced internet control message protocol traceroute message, a return enhanced internet control message protocol traceroute message from the remote server, wherein the return enhanced internet control message protocol traceroute message includes a field containing a second timestamp indicating a time at which the remote server sent the return enhanced internet control message protocol traceroute message; and calculating the latency from a time difference between the first timestamp and the second timestamp. The suggestion/motivation for doing so would have been in order to synchronize multiple streams of time-based digital audio and video content from separate and distinct remote sources, so that when the streams are joined, they are perceived to be in unison (Abs.). Therefore, it would have been obvious to combine Azuolas with Morrison to obtain the invention as specified in claim 2.

(3) regarding claim 3:
Azuolas disclosed most of the subject matter as described as above except for specifically teaching wherein the visual indicator comprises a graphic in a form of a metronome.
However, Morrison disclosed wherein the visual indicator comprises a graphic in a form of a metronome (para. [0077], note that the reference time stamp will be synchronized to the time reference from client’s application (the Master Time stamp) so that it will set the pace for the master metronome).
At the time of filing for the invention, it would have been obvious to a person of ordinary skilled in the art wherein the visual indicator comprises a graphic in a form of a metronome. The suggestion/motivation for doing so would have been in order to synchronize multiple streams of time-based digital audio and video content from separate and distinct remote sources, so that when the streams are joined, they are perceived to be in unison (Abs.). Therefore, it would have been obvious to combine Azuolas with Morrison to obtain the invention as specified in claim 3.

(4) regarding claim 11:
Azuolas further disclosed the method of claim 1, further comprising: scaling, by the processing system, the presenting of the extended reality experience in response to the latency that is measured when the latency that is measured is greater than a predefined threshold latency (para. [0176], note that the keyframe interval for transcoded copies of the live stream may be set to 30 frames (i.e., significantly fewer than 60 to 300 frames), the target video segment duration may be set to two seconds (i.e., significantly lower than 10 seconds, and such that the succession of HLS segments respectively have two keyframes each at a frame rate of 30 frames/second), and the HLS window/buffer length may be set to from four to six segments in a chunklist (as opposed to 10 chunks in a chunklist as suggested conventionally). These parameters result in a significantly reduced HLS latency of approximately 8 to 12 seconds). 

(5) regarding claim 12:
Azuolas further disclosed the method of claim 11, wherein the scaling comprises: requesting, by the processing system, that network traffic between the processing system and the remote server be rerouted to a route experiencing a lower latency (para. [0197], note that the control server maintains a minimum number of servers (e.g., at least two, or a minimum capacity corresponding to approximately double the cumulative traffic at a particular time) in the RTMP media server pool to allow for spikes in stream creation).

(6) regarding claim 13:
Azuolas further disclosed the method of claim 11, wherein the scaling comprises: lowering, by the processing system, a resolution of a visual component of the extended reality experience (para. [0159], note that for each transcoded different resolution copy of the broadcaster's live stream, the HLS segments of the copy are stored as small files (referred to in HLS as .ts files). Thus, in an example in which there are 720p, 360p and 240p transcoded copies of the live stream). 

(7) regarding claim 14:
Azuolas further disclosed the method of claim 11, wherein an action to be taken in accordance with the scaling is defined in a profile for a user of the user endpoint device (para. [0217], note that of the client devices relating to establishing user profiles (e.g., upon login), creating broadcaster stream sessions and providing live streams from broadcaster client devices to a media server, receiving copies of a live stream at a viewer client device (e.g., from a media server, the RTMP CDN, or the HLS server architecture)).

(8) regarding claim 15:
Azuolas further disclosed the method of claim 14, further comprising: receiving, by the processing system, feedback from the user in response to the scaling (para. [0145], note that he media server validates the stream information (e.g., StreamID), with the database, and if the stream is valid the media server starts a live transcoding process to provide different resolution copies of the live stream); and updating, by the processing system, the profile for the user based on the feedback (para. [0145], note that the media server also transcodes the VP8/WebRTC live stream to H.264 before providing the different resolution transcoded copies).

(9) regarding claim 16:
Azuolas further disclosed the method of claim 1, further comprising: displaying, by the processing system, a visual indicator of a resolution of a visual component of the extended reality experience (para. [0146], note that the media server process then also queues the upload of the “raw video” recording (the recording of the highest resolution transcoded copy) to the media server upload queue. Also see, para. [0267], note that augmented reality (AR) process is invoked by passing a captured camera frame to an AR API to facilitate face detection of the broadcaster and render a modified video frame).

The proposed rejection of claim 1 under Azuolas and Morrison, renders obvious the steps of the non-transitory computer-readable medium (para. [0276]) claim 19 and the device (fig. 1B) claim 20 because these steps occur in the operation of the proposed rejection as discussed above. Thus, the arguments similar to that presented above for claim 1 is equally applicable to claims 19-20.

Allowable Subject Matter
Claims 4-10 and 17-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. The following is a statement of reasons for the indication of allowable subject matter: the prior arts made of record do not teach “wherein the metronome comprises: an origin representing a maximum latency that is tolerated for the extended reality experience; and a pendulum, wherein a location of the pendulum relative to the origin represents how close the latency that is measured is to the maximum latency that is tolerated”, as claimed in claim 4 and 17. Claims 5-10 and 18 depend on claims 4 and 7 respectively.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Francini et al. (US Publication Number 2020/0260317 A1) disclosed systems, methods, apparatuses, and computer program products for packet latency reduction in mobile radio access networks.


Any inquiry concerning this communication or earlier communication from the examiner should be directed to Hilina K Demeter whose telephone number is (571) 270-1676. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benny Tieu could be reached at (571) 272- 7490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about PAIR system, see http://pari-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/HILINA K DEMETER/Primary Examiner, Art Unit 2674